Citation Nr: 0601251	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether a rating decision in April 1986, which denied 
entitlement to service connection for bilateral hearing loss, 
involved clear and unmistakable error.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1981 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2003 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On August 4, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

The Board notes that a rating decision by the RO in February 
2005 denied the veteran's claim of entitlement to service 
connection for tinnitus and found that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
which had been the subject of a prior final disallowance by 
the rating decision in April 1986 which the veteran is 
claiming involved clear and unmistakable error.  After the 
hearing on August 4, 2005, the veteran filed a notice of 
disagreement with the February 2005 rating action by the RO 
in his case.  The record reflects that his notice of 
disagreement, which was received at the RO on August 10, 
2005, and date-stamped as filed on that date, was timely 
filed with the VA office from which the veteran received 
notice of the February 2005 determination which he is 
appealing.  See 38 C.F.R. §§ 20.300, 20.302(a) (2005).  The 
issue of entitlement to service connection for tinnitus and 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hearing loss in the right ear are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  Because this decision by the Board reverses the RO's 
April 1986 denial of entitlement to service connection for 
left ear hearing loss, the Board finds that it is not 
necessary to order further action by the RO on that issue.

FINDINGS OF FACT

1.  In denying entitlement to service connection for hearing 
loss in the left ear, a rating decision in April 1986 
incorrectly applied a regulatory provision in effect at that 
time to the facts of the veteran's case; the error was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome of the adjudication 
of the claim.

2.  The denial of entitlement to service connection for 
hearing loss in the right ear by the rating decision in April 
1986 was a reasonable exercise of adjudicatory judgment and 
did not involve any clear error.


CONCLUSIONS OF LAW

1.  A rating decision in April 1986 involved clear and 
unmistakable error by denying entitlement to service 
connection for hearing loss in the left ear.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

2.  A rating decision in April 1986 did not involve clear and 
unmistakable error by denying entitlement to service 
connection for hearing loss in the right ear.  38 U.S.C.A. §§ 
5107, 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the VCAA does not apply to the issue of 
whether there was CUE in the April 1986 rating decision by 
the RO which denied entitlement to service connection for 
bilateral hearing loss.  See Parker v. Principi, 15 Vet. App. 
407 (2002) (VCAA does to apply to a claim that an RO decision 
involved CUE).  In addition, the Board's decision herein on 
the issue of whether there was CUE in the RO's April 1986 
decision denying entitlement to service connection for 
hearing loss in the left ear constitutes a complete grant of 
the benefit sought on appeal on that issue.  Therefore, the 
Board finds that no further action is required to comply with 
the VCAA and the implementing regulations with regard to the 
claims decided herein.

I.  Legal Criteria

A. CUE.  Clear and unmistakable error (CUE) is a special type 
of error; it is an error which the claimant alleges was made 
in a prior rating decision which the claimant did not appeal 
within the one-year time limit for filing an appeal to the 
Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. 
§ 3.105(a).  Previous determinations which were final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2005).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known 
at the time, were not before the adjudicator (that is, more 
than a simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

B. Service Connection.  For disability resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service, during other than a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred or pre-existing injury or disease was 
aggravated, compensation as provided by law, but no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct.  38 U.S.C. § 1131 
(1986).

Organic diseases of the nervous system shall be granted 
service connection although not otherwise established as 
incurred in service if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
following peacetime service after January 1, 1947, provided 
the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(a) (1986).

A chronic disease listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service when the disease 
became manifest to a degree of 10 percent or more within one 
year in a veteran who served 90 days or more after December 
31, 1946.  The factual basis may be established by medical 
evidence, competent lay evidence, or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period.  The 
chronicity and continuity factors outlined in 38 C.F.R. 
§ 3.303(b) will be considered.  38 C.F.R. § 3.307(a)(b) 
(1986).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1986). 

C. Auditory Acuity - Normal Limits of Hearing Under VA 
Standards in 1986.

In consideration of service connection, hearing is within 
normal limits under ISO (ANSI) values when the speech 
reception threshold is less than 26 decibels and the 
discrimination score is higher than 92 percent, and when the 
pure tone thresholds in the 250-500-1000-2000-4000 Hertz 
range are all less than 40 decibels with at least four of the 
frequencies 25 decibels or less.  M21-1, VA Adjudication 
Procedure Manual, Chapter 50, Rating Specific Disabilities, 
§ 50.11 (Rating of Hearing Impairment), Change 415 (January 
3, 1986).


D. Current Law Concerning Substantive Nature Of VA Internal 
Manual Provisions

The Board is bound in its decisions by applicable statutes, 
VA regulations, instructions of the Secretary, and the 
precedent opinions of the General Counsel 
of the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 19.5 (2005).  VA may not ignore its 
own regulations.  Young v. Brown, 4 Vet. App. 106, 109 
(1993).  However, the Board is not bound by Department 
manuals, circulars, or similar administrative issues.  
38 C.F.R. § 19.5.

Whether provisions of VA internal manuals constitute 
"regulations" for the purposes of 38 U.S.C.A. § 7104(c) is 
a question which has been addressed by court decisions and by 
a precedent opinion by VA's General Counsel.  

In VAOPGCPREC 6-00 (May 19, 2000), VA's General Counsel noted 
that federal appeals courts have held that substantive rules 
may confer enforceable rights while internal guidelines and 
interpretive statements of a federal agency cannot and that, 
in Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992), the 
Court held that substantive rules in the VA Adjudication 
Procedure Manual M21-1 are the equivalent of Department 
regulations.  Provisions of VBA (Veterans Benefits 
Administration) Manual M21-1 have been found by the Court to 
be substantive when they have established an evidentiary 
threshold for a particular type of claim, see Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997), when they have necessarily limited 
administrative action by establishing a prerequisite for 
establishment of service connection, see Earle v. Brown, 
6 Vet. App. 558, 562 (1994), or governed which rating 
criteria will be applied to a particular claim, see Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990).  

In summarizing the developing case law on the question of 
whether various provisions of VBA Manual M21-1 constitute 
"regulations" for the purposes of 38 U.S.C.A. § 7104(c) and 
are thus binding on the Board in its appellate decisions, 
VA's General Counsel stated in May 2000 that "a provision in 
a VA manual constitutes a substantive rule when the provision 
effects a change in law, affects individual rights or 
obligations, or narrowly limits administrative action.  
Substantive provisions in manuals may be considered the 
equivalent of regulations and confer enforceable rights on 
claimants.  However, manual provisions may not be given 
binding effect to the extent that they have a direct adverse 
effect on claimants.  Provisions which establish evidentiary 
thresholds for particular claims or govern determination of 
rating criteria will be considered substantive.  Manual 
provisions that merely interpret a statute or regulation or 
provide general guidance as to the procedures to be used in 
the adjudication process do not create enforceable rights."  
VAOPGCPREC 6-00 at paragraph 8.  

II.  Factual Background 

The veteran's service medical records contain a report of 
medical history for enlistment dated in January 1981.  On 
that form, with regard to a question as to whether he ever 
had hearing loss or had hearing loss at that time, the 
veteran's reply was in the negative.  At his January 1981 
examination for enlistment, the veteran underwent audiometric 
testing which showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
15
LEFT
15
15
10
10
35

Speech recognition ability was not reported.  

At the January 1981 enlistment examination, the veteran's 
ears were evaluated as normal, and the summary of defects and 
diagnoses made no reference to his hearing ability or to any 
hearing impairment.  The Board notes that the limited testing 
of the veteran's auditory acuity at the examination for 
enlistment in January 1981 did not show that his hearing was 
not within normal limits at that time under the VA standards 
regarding the normal limits of hearing which were in effect 
in April 1986, as set forth in the Legal Criteria section of 
this decision.

The veteran's service medical records show that he underwent 
three (3) audiometric (air conduction) evaluations during the 
year 1981: in May 1981; in July 1981; and in October 1981.  
(The service medical records do not contain any information 
as to why these three hearing tests were performed.)

At the audiometric examination in service in May 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
15
LEFT
15
10
10
10
25

At the audiometric examination in service in July 1981, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
10
10
10
40

At the audiometric examination in service in October 1981, 
pure tone thresholds, in decibels, were as follows: 		
												



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
15
15
15
20
25

Speech recognition ability was not reported at any of the in-
service audiometric examinations in 1981.

The Board notes that the three in-service audiometric 
examinations in 1981 did not show that his hearing during 
that year was not within normal limits under the VA standards 
regarding the normal limits of hearing which were in effect 
in April 1986.

The balance of the veteran's service medical records, prior 
to an examination for service separation in November 1984, 
are silent as to any reference to his ability to hear.

In a report of medical history for separation in November, 
the veteran replied in the negative to the question as to 
whether he ever had hearing loss or had hearing loss at that 
time.  At the examination for separation in November 1984, 
the veteran underwent an audiometric examination which showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20
LEFT
25
15
20
25
45

Speech recognition ability was not reported.  The pure tone 
thresholds at 6000 Hertz were reported as 40 decibels in the 
right ear and "75/70" decibels in the left ear.  With 
reference to the veteran's auditory acuity, the examining 
physician reported a diagnosis of "HFHL AU: NCD", that is 
high-frequency hearing loss, both ears, not considered 
disabling.

On VA Form 21-526, Veteran's Application For Compensation Or 
Pension, received in December 1985, in response to a question 
concerning the nature of sickness, disease, or injuries for 
which the claim was made and the date each began, the veteran 
stated, "Hearing Loss - Both Ears - 1982."

In support of his claim for service connection for hearing 
loss, the veteran submitted a report of an audiological 
examination by a private audiologist which he underwent in 
August 1985, which was approximately eight months after his 
separation from active naval service.  The "Results" of the 
August 1985 private audiological examination were reported 
for both the right ear and for the left ear as "mild high 
frequency hearing loss."

At a VA medical examination for disability evaluation in 
February 1986, with regard to present complaints, the veteran 
stated that he had a problem "hearing very high sounds" and 
that, while he was on active duty in the Navy, he had been 
exposed to "a lot of very noisey areas" and first noticed a 
problem with his hearing on a cruise in "about 1982."

At a VA audiological examination in February 1986, pure tone 
thresholds, in decibels by air conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
0
0
5
0
25

The pure tone thresholds at 6000 Hertz were 40 decibels in 
the right ear and 60 decibels in the left ear.

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and 92 percent in the left ear.  
The speech reception thresholds were reported as two (2) 
decibels in the right ear and zero decibels in the left ear.

In February 1986, a VA audiology trainee, a VA audiologist, 
and the chief of the audiology and speech pathology service 
at a VA Medical Center all signed a report which stated that 
the VA audiological examination of the veteran had resulted 
in an impression of mild to moderately severe bilateral 
sensorineural hearing loss beginning at 6000 Hertz.        

The basis of the RO's April 1986 denial of entitlement to 
service connection for bilateral hearing loss was that "VA 
audiometric evaluation shows hearing within normal limits at 
all applicable frequencies..."



III.  Analysis

In considering whether the RO's April 1986 rating decision, 
which denied the veteran's claims of entitlement to service 
connection for hearing loss in the right ear and in the left 
ear, involved CUE, the Board first notes that the rating 
decision in question did not refer to the VA Adjudication 
Manual M21-1 provision in effect at that time which defined 
hearing within normal limits for the purpose of service 
connection.  The Board finds that the 1986 internal VA manual 
provision which defined normal auditory acuity necessarily 
excluded from a grant of service connection auditory acuity 
which was currently "within normal limits" and, also, 
provided that auditory acuity which was not currently within 
normal limits was a physical condition for which service 
connection might be granted.  Although current law on the 
substantive nature of VA internal manual provisions was 
obviously not in effect in April 1996 when the RO issued the 
rating decision which the veteran alleges involved CUE, see 
Damrel, supra, the Board is of the view that M21-1, VA 
Adjudication Procedure Manual, Chapter 50, Rating Specific 
Disabilities, § 50.11 (Rating of Hearing Impairment), Change 
415 (January 3, 1986), was applicable to claims for service 
connection for hearing loss pending for adjudication at VA 
ROs in April 1986 and that, by its very terms, the Manual 
M21-1 provision must be considered to have been a substantive 
rule which both established an evidentiary threshold for 
entitlement to service connection for hearing loss and at the 
same time defined hearing loss disability under VA standards 
at the time of the April 1986 rating decision in the 
veteran's case.

With regard to hearing loss in the veteran's left ear, the 
evidence of record at the time of the April 1986 rating 
decision included medical evidence in his service medical 
records which showed his hearing in the left ear at entrance 
upon active duty in January 1981 to have been within normal 
limits under the VA standards of normal hearing in effect in 
April 1986 (under the provisions of Manual M21-1 defining 
hearing within normal limits for the purpose of service 
connection in 1986) and a diagnosis at service separation of 
high-frequency hearing loss in that ear.  The evidence of 
record in April 1986 also included: a diagnosis in August 
1985 by a private audiologist of mild bilateral high-
frequency hearing loss;  a diagnosis in February 1986 by a VA 
audiologist who tested the veteran's auditory acuity and 
whose diagnostic conclusion was approved by the VA chief of 
audiology of mild to moderately severe  sensorineural hearing 
loss in the left ear beginning at 6000 Hertz; and the VA Form 
10-2364, Audiological Evaluation, which reveals, inter alia, 
that a finding was made in February 1986 by the examining 
audiologist that the veteran had speech discrimination of 92 
percent in the left ear.

In April 1986, M21-1, VA Adjudication Procedure Manual, 
Chapter 50, Rating Specific Disabilities, § 50.11 (Rating of 
Hearing Impairment), Change 415 (January 3, 1986), which the 
Board has found was a substantive rule binding on the RO in 
its decisions on claims for service connection for hearing 
loss, provided that hearing was not within normal limits for 
the purpose of service connection unless the discrimination 
score for the ear in question was higher than 92 percent.  In 
the veteran's case, the VA Form 10-264 from the February 1986 
VA audiological examination which was of record in April 1986 
contained an entry that the veteran's left ear speech 
discrimination was 92 percent, not higher than 92 percent.  
Therefore, the Board finds that reasonable minds cannot 
differ that competent medical evidence of record in April 
1986 demonstrated that the veteran's hearing in the left ear 
was not within normal limits for the purpose of service 
connection and that at that time he had hearing loss 
disability in the left ear under VA standards.  

The competent medical evidence of record in April 1986 thus 
showed that the veteran had been diagnosed with hearing loss 
in the left ear while on active duty at the time of his 
examination for service separation in November 1984 and that 
he had current hearing loss disability in the left ear in 
April 1986.  In addition, the veteran's statement on his 
original VA compensation claim, received in December 1985, 
that he was claiming service connection for hearing loss in 
the left ear which began in 1982 while he was on active duty 
in the Navy and the history of problems with his hearing 
which he stated to the VA medical examiner in February 1986 
must, the Board finds, reasonably be understood as an 
evidentiary assertion that he had experienced hearing 
impairment in the left ear since a naval cruise in 1982.

At the time of the rating decision in April 1986, there was 
no medical evidence or lay evidence of record contrary to the 
medical evidence and lay evidence summarized above which 
showed hearing loss in the left ear during the veteran's 
active service and a current hearing loss disability in the 
left ear in April 1986.  Nor was there any lay or medical 
evidence contrary to the veteran's contention that he had had 
the hearing loss disability which was found on VA testing in 
February 1986 since 1982 during his active naval service.  
Furthermore, there was no evidence of record whatsoever of 
any post-service or intercurrent cause to account for the 
veteran's hearing loss disability under VA standards in April 
1986.  With these facts, the Board is constrained to conclude 
that, in denying entitlement to service connection for 
hearing loss in the left ear, the RO's April 1986 rating 
decision incorrectly applied a regulatory provision extant at 
that time (specifically, the substantive rule of the Manual 
M21-1 provision then in effect concerning the VA standards of 
hearing loss disability for the purpose of service 
connection) and that this error was undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome of the adjudication of the veteran's 
claim for service connection for hearing loss in the left ear 
at the time that this error was made by the RO.  The evidence 
of record in April 1986 entitled the veteran to a grant of 
service connection for hearing loss in the left ear under the 
provisions of 38 C.F.R. § 3.303(b) (1986) pertaining to 
chronicity and continuity, but the RO denied entitlement to 
that benefit by a rating action which involved CUE.  The 
Board concludes that, to the extent that the April 1986 
rating decision denied the veteran's claim of entitlement to 
service connection for hearing loss in the left ear, that 
rating action involved CUE and must be reversed.  See 
38 U.S.C.A. § 5109A (West2 2002); 38 C.F.R. § 3.105(a) 
(2005).

With regard to hearing loss in the veteran's right ear, 
however, the Board finds that the rating decision in April 
1986 did not involve CUE.  The reported findings of the VA 
audiological examination in February 1986 on the VA Form 10-
2364, Audiological Evaluation, which was completed by the 
examining VA audiologist, did not show hearing loss 
disability in the right ear under VA standards then in effect 
for the purpose of service connection.  Specifically, the 
reported findings of the February 1986 VA audiological 
examination with regard to the veteran's right ear showed a 
speech reception threshold less than 26 decibels, a speech 
discrimination score higher than 92 percent, and pure tone 
thresholds in the 
250-500-1000-2000-4000 Hertz range all less than 40 decibels 
with at least four of the frequencies 25 decibels or less, 
thus demonstrating that the veteran's auditory acuity in the 
right ear was within normal limits for the purpose of service 
connection at that time of the April 1986 rating decision.  
Such being the case, it was not error, much less CUE, for the 
RO to deny entitlement to service connection for hearing loss 
in the right ear on the basis that the VA examination had 
shown normal hearing in the right ear.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim that there was CUE in the denial of 
service connection for hearing loss in his right ear by the 
April 1986 rating decision.  See 38 U.S.C.A. § 5109A (West2 
2002); 38 C.F.R. § 3.105(a) (2005).

As the preponderance of the evidence is against the veteran's 
claim that the April 1986 rating decision involved CUE by 
denying his claim of entitlement to service connection for 
hearing loss in the right ear, the benefit of the doubt 
doctrine does not apply on that issue.  38 U.S.C.A. § 5107(b) 
(West 2002).

ORDER

A rating decision in April 1986, which denied entitlement to 
service connection for hearing loss in the left ear, involved 
clear and unmistakable error and is hereby reversed on that 
issue.

A rating decision in April 1986, which denied entitlement to 
service connection for hearing loss in the right ear, not 
having involved clear and unmistakable error, the appeal on 
that issue is denied.

REMAND

Appropriate VA action, including issuance of a statement of 
the case, is necessary with regard to the issue of 
entitlement to service connection for tinnitus and the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.  See 38 C.F.R. § 19.26 (2005).  
The Court has held the proper course of action in such 
circumstances is to remand the matter.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection 
for tinnitus and the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hearing loss in the right ear are 
hereby REMANDED to the AMC for the following:

The AMC should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed entitlement to service 
connection for tinnitus and whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for hearing loss in 
the right ear.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


